Citation Nr: 0519515	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-08 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for stress fracture of 
the left tibia.

2.  Entitlement to service connection for stress fracture of 
the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1999 
to March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied service connection for left and right 
leg stress fractures.  However, as additional development is 
necessary in this case prior to appellate adjudication, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002). 

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when she 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003).

The veteran's enlistment examination report dated August 1999 
documented that the veteran's legs were normal.  According to 
the veteran's service medical records, the veteran was first 
diagnosed with bilateral stress fractures in November 1999.  
The veteran was recommended for and subsequently medically 
discharged because of her stress fractures.  The disposition 
of the Entrance Physical Standards Board noted that the 
veteran's bilateral tibial stress fractures pre-existed 
service.  The RO denied the claim in its December 2000 rating 
decision because the evidence indicated that the stress 
fractures existed prior to service, and were not aggravated 
by her military service.

However, the Board observes that when the RO issued the 
December 2000 rating decision, VA regulations prohibited 
establishing service connection for aggravation of a 
preexisting chronic disease that first becomes manifest to a 
degree of 10 percent or more following discharge from 
military service.  This prohibition was inconsistent with the 
statute (38 USCA § 1112(a)) as interpreted by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) in Splane v. West, 216 F. 3d 1058 (2000)).  
Therefore, during the pendency of the appeal, VA amended 38 
C.F.R. §§ 3.307(a), (c), (d), and 3.309(a), effective 
November 7, 2002, to conform to the plain language of the 
statute and the conclusions in Splane.  See 67 Fed. Reg. 
67,792-93 (Nov. 7, 2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a left and right tibia stress fractures.  

On remand, the RO should ask the veteran to identify 
healthcare providers and obtain any missing treatment records 
prior to service.  The Board observes that no examiner has 
been asked to render an opinion as to whether the veteran's 
left and right tibial fractures incurred in service.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street, and that she has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326 and 
3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
She is advised that she has an obligation to assist VA in the 
development of her claim, and that failure to do so may 
result in an adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated her for the claimed left and 
right tibial stress fractures prior to 
service.  The RO should attempt to obtain 
missing records from each health care 
provider she identifies which might still 
be available.  If records are 
unavailable, please have the health care 
provider so indicate.  

2.  After this is completed, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify when the stress 
fractures were incurred.  The claims 
file, this remand and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
examiner should offer an opinion as to: 
(1) whether the veteran currently has 
left or right stress fractures, or 
residuals of these stress fractures; (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
left and right tibial fractures are 
etiologically related to the veteran's 
period of active duty; or (3) whether it 
is at least as likely as not (50 percent 
or more probability) that such 
disorder(s) pre-existed service (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty.  

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims de novo.  If 
any determination remains adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claim for 
left and right tibial fractures and fully 
sets forth the controlling law and 
regulations pertinent to the appeal.  The 
requisite period of time for a response 
should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The veteran 
is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2004).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




